Citation Nr: 1505064	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for renal dysfunction, diagnosed as end stage renal failure.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral leg disorder other than varicose veins, diagnosed as patellofemoral syndrome in the right knee and bilateral peripheral neuropathy.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1985.  

This matter is on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Veteran was scheduled to testify before a Veterans Law Judge in in June 2010, but failed to appear.  VA's duty to provide a hearing has been met.  38 C.F.R. § 10.700 (2014).  

This appeal is comprised of entirely documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Veteran originally submitted claims for service connection in January 2004.  After these claims were denied by the RO in February 2005, they were remanded by the Board in July 2010 for further development.  

The Board again remanded the issues on appeal in November 2012 and January 2014.  Based on the development undertaken in response to these Remands, the appeals are now ready for adjudication.  

The Board apologies for the delay in the adjudication of this case. 



FINDING OF FACT

The Veteran's renal dysfunction, hepatitis C and disorders to the lower extremities were not observed during active duty service or for many years thereafter, and are not related to service or to a service-connected disability.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for connection for renal dysfunction, diagnosed as end stage renal failure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for entitlement to service connection for a bilateral leg disorder other than varicose veins, diagnosed as patellofemoral syndrome in the right knee and bilateral peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

In this case, the Veteran is claiming entitlement to service connection for end stage renal failure and hepatitis C.  She specifically alleged in July 2006 that she acquired hepatitis C through treatment she received from military dentists.  She has also claimed service connection for a bilateral leg disorder, which she attributes to falling out of a truck.  

In this regard, since she has already been service connected for varicose veins, evaluation of this particular claim is limited to any other disorder clinically identified in the lower extremities, other than her service connected problem. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

After a review of the evidence, the Board determines that service connection is not warranted for any of the disorders on appeal.  As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to hepatitis C or any sort of renal dysfunction in service.  Significantly, while the Veteran's separation physical examination in November 1984 reveals indications of leg cramps, there is no indication of an underlying chronic disorder.  Moreover, blood and urine laboratory results failed to provide any indication of hepatitis C or a kidney disorder.  

The Board notes at this point that the Veteran has on some occasions indicated that she served in the military until as late as 1988.  In response to these allegations, the claims were remanded in order to clarify whether she has any additional active duty or reserve service.  However, there is no indication that such service was performed, and the Board presumes that her service terminated in January 1985.  

Next, the post-service evidence does not reflect symptoms related to hepatitis C, renal dysfunction or a disorder to the legs for many years after the Veteran left active duty service.  Specifically, the first indication of hepatitis C was not until an evaluation in July 2001, which noted that she was first diagnosed with hepatitis C in September 1998.  The first indication of leg symptoms of any sort was not noted since active duty until March 2000, where she complained of pain that was characterized as "possibly neurogenic."  Finally, according to a treatment note from January 2002, a kidney disorder was not identified until May 1999, when she was receiving radiation treatment for breast cancer.  

Given this evidence, the Board may conclude that the soonest any of these disorders were clinically observed is 13 years after she left active duty.  Even though service connection for disorders such as the ones on appeal may not be shown simply based on continuity of symptoms for these disorders, see Walker, 708 F.3d at 1331, such a large gap in treatment weighs against the Veteran's claim that her claimed disorders are related to service.

Next, while service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite her contentions to the contrary.  

First, regarding her renal dysfunction, no treating physician has opined that this disorder is related to service, nor does the evidence suggest such a relationship.  To the contrary, a treatment note in January 2002 attributes this disorder to the radiation treatment she had been receiving for breast cancer (which is not service-connected) rather to active duty.  

It is important for the Veteran to understand that such evidence provides highly probative evidence against this claim. 

As for the Veteran's hepatitis C, the Board places significant value on the excellent opinion provided by a VA examiner who evaluated the Veteran's medical history in September 2014.  On that occasion, the examiner opined that it was less likely than not that the Veteran's hepatitis C was etiologically related to any period of active duty service.  In providing this opinion, the examiner noted that hepatitis C was detected based on abnormal liver enzymes as early as only 1997 and well after she left active duty.  Moreover, the examiner placed significant value on the fact that the Veteran had received a blood transfusion approximately 10 years earlier during a surgical procedure.  In fact, as noted by the examiner, the record includes a treatment note from August 2003 which directly attributes her hepatitis C infection to that transfusion.  

In the examiner's opinion, a history of a blood transfusion prior to when blood screening became available in 1992 constituted a "significant risk factor" for contracting hepatitis C.  

In this regard, the Board understands the Veteran's concern:  While contracting hepatitis C is possible during health care procedures, such as dental treatment, this is not the standard of review.  It could never be established that this was actually the case here (or as likely as not).  Rather, when comparing the more likely causes versus the less likely causes, the examiner's ultimately believed that the blood transfusion in approximately 1987 was the most likely cause.  See Obert v. Brown, 5 Vet. App. 30 (1993) (the fact that something might have been a causative factor of a specific disorder is insufficient to establish service connection).   

Regarding symptoms in the lower extremities, the Veteran currently has two identifiable disorders: bilateral peripheral neuropathy and patellofemoral syndrome in the right knee.  However, there is no clinical evidence that either of these is related to active duty.  Notably, at a VA examination in March 2012, a VA examiner stated that it the most likely cause of the Veteran's neurologic symptoms was a combination of her hepatitis C, renal dysfunction and chemotherapy treatment for her breast cancer, none of which are service-connected.  The examiner also stated that the proximate cause of the Veteran's patellofemoral arthritis was "biomechanical stress" on the right knee in what is "likely a predisposed individual with a patellar tracking problem."  
 
In a September 2014 addendum opinion, this same VA examiner reaffirmed her opinion that it was less likely than not that the neurological symptoms in the Veteran's lower extremities or her right knee symptoms were related to her active duty service.  In providing these opinions, the examiner noted that the Veteran's neurological symptoms were not mentioned until 2005.  Moreover, a right knee disorder was not observed until 2008, and there were no knee symptoms noted in-service.  

The Board finds that the examinations and opinions in this case are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating her disorders to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a renal disorder, hepatitis C or any disorder in the lower extremities, as none of them are diagnosed by unique and readily identifiable features, and do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

Moreover, while it is true that the Veteran is competent to testify about the presence of observable symptomatology, such statements are not credible in view of other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Most notably, in an outpatient treatment record from August 2003, she specifically attributed her hepatitis C to her blood transfusion.  Moreover, despite copious records of medical treatment, she never once indicated her belief that any of the disorders had been ongoing since active duty.  

As a final matter, the development undertaken in this appeal has contemplated the fact that these disorders appear to be interrelated, and consideration has always been given to any of the Veteran's claimed disorders may be attributable to another service-connected disability.  38 C.F.R. § 3.310 (2014).  However, as none of the disorders on appeal warrant service-connection in their own right to active duty service, there is no basis for any other disorder to be service-connected on a secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing her of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in July 2010, November 2012 and January 2014.  The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the necessary records were obtained in compliance with the Remand instructions, and new VA opinions were obtained, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in October 2014.  

Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for renal dysfunction, diagnosed as end stage renal failure, is denied.

Service connection for hepatitis C is denied.

Service connection for a bilateral leg disorder other than varicose veins, diagnosed as patellofemoral syndrome in the right knee and bilateral peripheral neuropathy, is denied.    



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


